Citation Nr: 0617771	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-09 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for claimed right leg 
numbness.  

2.  Entitlement to service connection for claimed left leg 
numbness.  

3.  Entitlement to service connection for claimed right foot 
swelling.  

4.  Entitlement to service connection for claimed left foot 
swelling.  

5.  Entitlement to service connection for the claimed 
residuals of a right knee injury.  

6.  Entitlement to an initial compensable rating for the 
service-connected chronic myofascial pain of the back for the 
period from August 1, 2000 through October 12, 2005.  

7.  Entitlement to a rating in excess of 20 percent for the 
service-connected chronic myofascial pain of the back for the 
period from October 13, 2005, through the present.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from April 1978 to July 
2000.  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2005 when it was remanded for 
further development.  

The RO assigned an increased rating of 20 percent for the 
service-connected back disability, effective October 13, 
2005.  

The issues of service connection for right and left leg 
numbness are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  The veteran is shown as likely as not to have first 
manifested left and right foot swelling due to venous 
insufficiency in service.  

2.  The currently demonstrated right knee pain, crepitus and 
instability are shown as likely as not to be due to residuals 
of an injury that the veteran suffered in service.  

3.  Beginning on August 1, 2000, the service-connected 
chronic myofascial pain of the back is shown to have been 
productive of a disability picture that more nearly 
approximates that of a slight functional loss of lumbar spine 
motion due to pain.  

4.  The service-connected lumbosacral strain (formerly 
chronic myofascial pain of the back) currently is not shown 
to have been manifested by more than forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, a combined range of motion of the 
thoracolumbar spine greater than 120 degrees or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
venous insufficiency disability manifested by right foot 
swelling is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303 (2005).  

2.  By extending the benefit of the doubt to the veteran, his 
venous insufficiency disability manifested by left foot 
swelling is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303 (2005).  

3.  By extending the benefit of the doubt to the veteran, his 
right knee disability manifested by pain, crepitus and 
instability is due to an injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303 (2005).  

4.  The criteria for the assignment of a 10 percent rating, 
but not higher for the service-connected chronic myofascial 
pain of the back for the period beginning on August 1, 2000 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.31, 4.40 - 4.42, 
4.45, 4.71a, Diagnostic Code (DC) DC 5292, 5295 (effective 
April 1, 1946, through September 25, 2003).  

5.  For the period beginning on October 13, 2005, the 
criteria for the assignment of a rating in excess of 20 
percent for the service-connected chronic lumbosacral strain 
(previously evaluated as chronic myofascial pain of the back) 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40 - 
4.42, 4.45, 4.71a, DC 5292, 5295 (effective April 1, 1946, 
through September 25, 2003); 38 C.F.R. § 4.71a, DC 5237 
(effective September 26, 2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in September 2002 and January 2005, the RO 
informed the veteran that in order to establish service 
connection for psychiatric disability, there had to be 
competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

The RO also informed the veteran that, in order to establish 
an increased rating for his service-connected disability, he 
should submit recent (preferably within the last twelve 
months) evidence that such disability had gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

The SOC and SSOC's also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, the notice with respect to the claims 
for increase were not sent to the veteran until after the 
rating decisions in November 2001 and December 2001.  
Nevertheless, any defect with respect to the timing of that 
notice was harmless.  

Indeed, the foregoing notices complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Since 
receiving those notices, the veteran and/or his 
representative has presented additional evidence and argument 
to support his various claims.

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case.  With service connection cases, no disability 
rating or effective date is assigned when service connection 
is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the Agency of Original Jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Moreover, since the increased rating claim is being denied, 
no effective date will be assigned.  Therefore, there can be 
no possibility of any prejudice to the veteran in that 
regard.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims as discussed hereinbelow.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support any of those claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the 
foregoing issues on appeal.  As such, there is no prejudice 
to the veteran due to a failure to assist him with the claim 
of service connection for psychiatric disability.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing 
prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  

To the extent that certain action taken hereinbelow is 
favorable to the veteran, further discussion is not required.  


II.  Facts and Analysis

A.  Service Connection

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  


1.  The Feet

The veteran's service medical records show that in May and 
June 1999, he complained of pain and swelling in his feet 
when he sat and crossed his legs.  Neurologic and vascular 
involvement was considered, as well as the possibility of an 
insect bite.  

During treatment by Endwell Family Physicians in March 2003, 
and during an October 2005 examination, the veteran again 
complained of swelling and bluish discoloration of the feet 
with prolonged, standing or sitting or when crossing his 
legs.  

Following that treatment and examination, the diagnosis was 
that of mild venous insufficiency.  

In light of the symptomatology in and after service, the 
Board finds the evidence to be in relative equipoise in 
showing that the claimed swelling of each foot is due to the 
currently demonstrated venous insufficiency that as likely as 
not had its clinical onset during the veteran's period of 
active service.  

Under such circumstances, in resolving all doubt in favor of 
the veteran, service connection for venous insufficiency 
manifested by swelling of each foot is warranted.  
38 U.S.C.A. § 5107(b); 38C.F.R. § 3.102.  


2.  The Right Knee

The veteran's service medical records show that in October 
1986, he sustained trauma to both knees while running.  In 
particular, swelling was noted on the right knee.  

A history of that knee injury was recorded during the VA 
orthopedic examinations in September 2001 and October 2005 
when he reported that his right knee was aspirated following 
the injury in service.  

During treatment by Endwell Family Physicians in July 2002, 
the diagnosis was that of possible derangement of the medial 
meniscus.  

During the VA orthopedic examination in October 2005, the 
veteran complained of having knee pain and was noted to have 
crepitus and medial collateral instability of each knee.  

Given these current findings and the nature of the injury and 
treatment in service, the Board finds the evidence to be in 
relative equipoise in showing that the veteran as likely as 
not is suffering from right knee injury residuals that 
developed during his period of active service.  

As an approximate balance of evidence both for and against 
the veteran's claim exists as to this matter, and by 
extending the benefit of the doubt to the veteran, the Board 
concludes that service connection for residuals of a right 
knee injury manifested by pain, crepitus and instability is 
warranted.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  



B.  Increased Ratings

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In DeLuca, the Court held that 38 C.F.R. § 4.40 required 
consideration of factors such as lack of normal endurance, 
functional loss due to pain and pain on use, specifically 
limitation of motion due to pain on use including that 
experienced during flare ups.  

The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10.  



1.  Beginning on August 1, 2000 

By a rating action in November 2001, the RO granted service 
connection for chronic myofascial pain syndrome of the back 
and assigned a noncompensable rating effective on August 1, 
2000.  That was an initial rating award.  

When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

The RO rated the veteran's chronic myofascial pain syndrome 
in accordance with 38 C.F.R. § 4.71a, Diagnostic Codes 5292 
and 5023.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5023, myositis 
ossificans was to be rated as degenerative arthritis, i.e., 
based on limitation of motion of the affected part.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 10 percent 
rating was warranted for slight limitation of motion of the 
lumbar spine, while a 20 percent rating was warranted for 
moderate limitation of motion.  

Then, as now, where the rating schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to the veteran's service-
connected low back disability.  See 68 Fed. Reg. 51454-51456 
(August 27, 2003).  That change became effective on 
September 26, 2003.  However, there was no change to 
38 C.F.R. § 4.71a, Diagnostic Code 5023.  

Under the revised regulations, the veteran's low back 
disability is rated under the following rating formula:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  

A 10 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or, the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or, there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
when there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is accomplished to 30 degrees or less; 
or, when there is favorable ankylosis of the entire 
thoracolumbar spine.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
are to be evaluated under an appropriate DC.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1):  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  

The Board will therefore evaluate the veteran's service-
connected spine disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 
111, 117 (1997).  

The Board provided the veteran with the new regulatory 
criteria in the January 2006 SSOC, and the veteran's 
representative submitted additional argument on his behalf. 
Therefore, there is no prejudice to the veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).  

From August 1, 2000 through October 12, 2005, the evidence 
shows that the service-connected back disability was 
manifested primarily by complaints of pain.  

During his September 2001 VA orthopedic examination, the 
veteran demonstrated the following range of motion of the 
thoracolumbar spine:  flexion to 90 degrees; extension to 25 
degrees; lateral bending to 25 degrees, bilaterally; and 
rotation to 25 degrees, bilaterally.  

Although the veteran's back disability was not shown to have 
been compensably restricted at the earlier time, the Board 
finds the service-connected disability has been productive of 
a low back functional loss due to pain that more nearly 
approximated that of slight limitation of the lumbar spine 
under the older rating criteria.  

Thus, in light of the finding exhibited since the veteran's 
discharge from service, an initial rating of 10 percent, but 
not higher is for application for the entire period of this 
appeal.  

In arriving at this decision, the Board has considered the 
possibility of a higher rating; however, during the October 
2001 examination, the veteran's gait was symmetrical.  He was 
able stand on his toes and heels and walk without loss of 
balance.  

There was no evidence of scoliosis, deformity, muscle spasm, 
guarding or vertebral body fracture; nor were there reports 
of flare-ups, lack of normal endurance, weakened movement, 
excess fatigability or incoordination.  


2.  Beginning on October 13, 2005

From October 13, 2005, through the present, the veteran's 
service-connected back disability has been rated as 20 
percent disabling.  

Although it continues to be manifested primarily by 
complaints of pain, his range of back motion is now shown to 
be manifested by flexion to 40 degrees, extension to 10 
degrees; sidebending to 25 degrees, bilaterally, and rotation 
to 35 degrees, bilaterally.  

Although the veteran reports flare-ups with activity, there 
is no competent evidence of a lack of normal endurance, 
weakened movement, excess fatigability or incoordination.  

The service-connected disability is not shown to have been 
manifested by more than forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or a combined range of motion of the thoracolumbar spine 
greater than 120 degrees.  

Similarly, there is no currently demonstrated intervertebral 
disc syndrome, separately ratable neurological deficit or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The record is also negative for any competent evidence of 
separate neurologic impairment.  Indeed, the more recent 
records present no evidence of decreased sensation in either 
lower extremity or impairment of muscle strength or reflexes.  

Accordingly, for the period from October 13, 2005, the 
evidence of record is against the claim for a rating in 
excess of 20 percent for the veteran's service-connected back 
disability.   



ORDER

Service connection for venous insufficiency manifested by 
swelling of the right foot is granted.  

Service connection for venous insufficiency manifested by 
left foot swelling is granted.  

Service connection for the residuals of a right knee injury 
is granted.  

Beginning on August 1, 2000, a 10 percent rating, but not 
higher for the service-connected chronic myofascial pain of 
the back is granted, subject to the regulations governing the 
award of VA monetary benefits.  

A rating in excess of 20 percent for the service-connected 
lumbosacral strain (formerly chronic myofascial pain of the 
back) for the period beginning on October 13, 2005 is denied.  



REMAND

As noted, the veteran also seeks service connection for a 
disability productive of numbness in each of his legs.  

After reviewing the record, the Board finds that the etiology 
of the claimed leg numbness is unclear.  In September 2005, 
it was noted that if Doppler testing was negative, he should 
be seen by a vascular surgeon.  In October 2005, such testing 
was negative.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following actions:

1.  The RO should undertake to ensure 
compliance with VA's duties to assist the 
veteran in the development of his claims, 
as set forth in 38 U.S.C.A. §§ 5103, 
5103A and 38 C.F.R. § 3.159.  

In so doing, please send the veteran a 
corrective duty to assist notice that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims of service 
connection for numbness in each leg.  
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO also should schedule the 
veteran for an examination to determine 
the nature and likely etiology of the 
claimed numbness in the right and left 
leg.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

Based on a thorough of review of the 
case, the examiner must also render an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran is 
suffering from a disability manifested by 
numbness of either leg is due to a 
disease or injury that was present in 
service.  The rationale for all opinions 
must be set forth in writing.  

3.  When all indicated development is 
undertaken, the RO readjudicate the 
matter of service-connection for left and 
right leg numbness.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board if appellate disposition is indicated.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  

It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


